Citation Nr: 0000642	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness, manifested by joint pain, headaches, fatigue, 
depression, and gastrointestinal symptomatology.

2.  Entitlement to service connection for uterine fibroids, 
dysmenorrhea, pelvic pain, and a hysterectomy, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to August 
1991, with active duty for training from January 1983 to May 
1983, and additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1995 and December 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

The Board observes that the issue of entitlement to an 
increased evaluation for diverticulitis was previously 
prepared and certified for appellate review.  However, the 
veteran withdrew this claim during her personal hearing 
before the Board in July 1999.  Accordingly, the Board lacks 
jurisdiction over the issue and will not proceed with 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There is no objective evidence that shows that the 
veteran suffers from symptomatology which cannot be 
attributed to known diagnoses.

4.  There is no objective evidence that the veteran suffers 
from symptomatology which has been attributed to a diagnosis 
of fibromyalgia.

5.  The law permitting service connection for undiagnosed 
illnesses of Persian Gulf War veterans, codified as 38 C.F.R. 
§ 3.317, became effective on November 2, 1994.

6.  The veteran's original claim for service connection for 
an undiagnosed illness was received by the RO on December 27, 
1994.


CONCLUSIONS OF LAW

1.  A disability manifested by joint pain, headaches, 
fatigue, depression, and gastrointestinal symptomatology, was 
not incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  A disability manifested by uterine fibroids, 
dysmenorrhea, pelvic pain and a hysterectomy, was not 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  Fibromyalgia was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that her claimed symptomatology, 
described as including joint pain, headaches, fatigue, memory 
loss, depression, and gastrointestinal disorders, was 
incurred due to her service in the Persian Gulf War.  As a 
preliminary matter, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) in that she has presented a plausible claim, one 
which is meritorious, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

VA regulations provide that the VA shall pay compensation to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability which, by history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991& Supp. 
1998).  Such chronic disability must become manifest during 
active service in the Persian Gulf War or to a degree of at 
least ten percent by December 31, 2001.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a) (1999).

Objective indications of chronic disability include objective 
medical evidence and non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a) (1999).  
Non-medical indicators of an illness may include evidence of 
time lost from work, evidence that the veteran sought medical 
treatment for his symptoms, and lay statements from 
individuals who establish that they are able to make their 
observations or statements from personal experience.  60 Fed. 
Reg. 6660, 6663 (1995).  Manifestations of undiagnosed 
illness may include signs and symptoms involving the skin, 
weight loss, and respiratory, gastrointestinal, and 
cardiovascular systems.  See 38 C.F.R. § 3.317 (b) (1999).  
Service connection may not be presumptively established under 
38 U.S.C.A. § 1117 for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98, 63 Fed. Reg. 56703 
(1998).

The veteran's service and reserve medical records include an 
August 1982 examination in which she reported stomach 
problems; however, no gastrointestinal abnormalities were 
found.  It was noted that she had received treatment for 
depression prior to entering service.  During the July 1991 
demobilization examination, the veteran complained that she 
had stomach or intestinal problems for the past three to five 
weeks but that it had been alleviated with medication.  The 
physical examination made no objective findings.

A Persian Gulf Registry examination performed in October 1994 
found the veteran to have irritable bowel syndrome, 
depression, and headaches.  VA outpatient records from 
October through December 1994 show that the veteran 
complained of diarrhea, constipation, abdominal pain, 
headaches, insomnia, and depression for the past three years.  
She was diagnosed with irritable bowel syndrome and 
headaches.  In December 1994, a neurological consultation was 
performed due to the veteran's history of headaches.  No 
objective pathology was discovered and the veteran was 
diagnosed with migraines and prescribed medication.  A double 
contrast barium enema performed that same month showed 
multiple colonic diverticula of the descending colon.

Medical records from Trumbull Mahoning Medical Group disclose 
that the veteran was assessed with metrorrhagia in September 
1990.  Beginning in February 1992, the veteran began to 
complain of chronic abdominal pain in the epigastric region.  
Abdominal examination at that time showed marked tenderness 
in the epigastrium, but no masses or organomegaly.  During 
the following months, the abdominal pain improved with the 
use of Pepcid.  However, in June 1992, the veteran complained 
that the stomach pain was constant.  In October 1992, an 
upper gastrointestinal endoscopy showed gastritis, hiatal 
hernia, and esophagitis.  It was noted that the veteran still 
believed that her condition was caused by something other 
than the identified abnormalities.

The veteran also complained of chronic fatigue and a stiff 
neck.  It was observed that her lab tests had been normal 
since returning from Saudi Arabia and the physician commented 
that the cause of some of the symptoms could be emotional.  
In June 1993, the veteran continued to complain of lower 
abdominal pain, diarrhea, and constipation, as well as heavy 
menstrual periods with severe cramps.  A pelvic sonogram 
revealed an enlarged uterus with fibroids.  The veteran was 
diagnosed with progressive dysmenorrhea, chronic pelvic pain 
and bleeding, and a large uterine fibroid.  The following 
month, a hysterectomy was performed.

The veteran was afforded several VA examinations in March and 
April 1995.  As to her complaint of headaches, the examiner 
observed that the veteran had difficulty adequately 
presenting the relevant history and symptoms.  She appeared 
to have numerous types of headaches of variable duration and 
intensity.  The physical examination was within normal 
limits; however, the veteran appeared to have prominent 
psychomotor slowing and poor concentration.  She was assessed 
with post-traumatic nervous instability or irritability 
versus stress headaches.  The examiner commented that the 
veteran's history and presentation were so disjointed and 
distractible that it was difficult to ascertain the severity 
of her symptoms.  A psychiatric evaluation was recommended.

During the peripheral nerves examination, the examiner again 
commented that the veteran exhibited psychomotor slowing, was 
very distractible, and gave a poor and disjointed history.  
She complained of an injury to her right shoulder which had 
occurred following service at her civilian occupation.  The 
veteran was diagnosed with right shoulder pain and right arm 
intermittent numbness.  The examiner commented that physical 
findings were normal but that the complaints were consistent 
with ulnar or medial nerve injury.  A psychiatric evaluation 
was again recommended.

During the mental disorders examination, the veteran related 
a history of stomach problems and headaches which began 
during her last few weeks in Saudi Arabia, and of a 
subsequent work injury that had caused chronic neck and back 
pain.  Her complaints also included fatigue, memory loss, 
comprehension problems, and anxiety.  During the examination, 
the veteran exhibited hyperventilation, anxiety, poor 
concentration, and a depressed mood.  The examiner commented 
that, if no organic basis was found for her physical 
complaints, they may be explained by her depression and 
anxiety.  She was described as having a very defective 
personality and assessed with generalized anxiety disorder, 
dysthymic disorder, and dependent and inadequate personality.

During the general medical examination, the veteran 
complained of fatigue, diarrhea, constipation, heartburn, 
neck pain, headaches, memory deficiency, and the inability to 
concentrate.  She was diagnosed with chronic fatigue 
syndrome, diverticulitis, gastroesophageal reflux disease, 
and cervical strain.

A February 1996 letter from Rudolph M. Krafft, M.D., stated 
that he had treated the veteran from 1987 to 1994.  Her 
present complaint was persistent intermittent diarrhea with 
lower abdominal cramping and headaches for the past five 
years.  Upon a review of his records, he noted that the 
veteran first complained of diarrhea in 1992.  He stated that 
he could not establish a causal relationship between travel 
to Saudi Arabia and the veteran's symptoms, but that they did 
not begin until after her active service.

An August 1996 letter from Donna J. Dyer, M. Ed., LPCC, 
stated that she had treated the veteran since August 1993 for 
depression.  The veteran received treatment for family 
issues, sexual abuse, and alcohol dependency.  Ms. Dyer saw 
no evidence of a somatization disorder and believed that the 
veteran suffered from major depression and post traumatic 
stress disorder.

The veteran appeared at a hearing before the RO in August 
1996.  She testified that she suffered from an undiagnosed 
illness due to her service in the Persian Gulf.  While in 
Saudi Arabia, she was exposed to a garbage pit and black 
smoke.  She received medical care for diarrhea and headaches 
during her last few weeks in Saudi Arabia.  She suffered no 
physical problems before her deployment to Southwest Asia but 
she now suffered constant headaches, diarrhea, fatigue, and 
joint pain.  She also had no menstrual problems prior to her 
overseas service but had a hysterectomy performed in 1993.  
She claimed that she had muscle and joint pain prior to the 
work accident that injured her neck and right arm.  She 
described the symptoms of her diverticulitis as severe pain 
and diarrhea.  She presently worked part-time but she had 
missed a lot of days due to her physical symptoms.

The veteran's friend, Ms. [redacted], testified that she had 
known the veteran since 1988.  She described the veteran as 
healthy and very physically fit before going to Saudi Arabia.  
Now she suffered from diarrhea, joint pain, headaches, 
fatigue, and forgetfulness.  Her neck and back were always in 
pain and she could not perform household tasks as she did in 
the past.

A statement from the veteran's former platoon sergeant 
submitted in September 1996 reported that the veteran first 
complained of headaches and flu-like symptoms, including 
diarrhea, in March 1991.  In June 1991, she began to complain 
of joint pain and fatigue.  These complaints continued until 
she was discharged from active service.  Letters submitted by 
the veteran's mother, sister, and roommate stated that the 
veteran had been active and energetic before her deployment 
to the Persian Gulf but that since her return, she suffered 
from depression, diarrhea, fatigue, tumors, and headaches.

VA outpatient records from 1995 through 1996 show that the 
veteran received regular treatment for migraines, irritable 
bowel syndrome, and chronic neck and shoulder pain.  The neck 
and shoulder pain was attributed to the job-related injury 
which had occurred in 1993.  Diagnostic testing showed 
arthritic changes and degenerative disc disease at C5 and C6.

The veteran appeared at a hearing before the undersigned 
Board Member in July 1999.  She testified that she suffered 
from chronic fatigue and joint pain which began in Saudi 
Arabia.  While in the Persian Gulf, she experienced bowel 
problems, headaches, depression, and fatigue.  She believed 
that all of her present health problems were related to 
exposure to smoke from oil fires in Saudi Arabia.  Due to her 
physical symptoms, she had missed a substantial amount of 
time from work and could no longer perform the activities she 
had in the past.

Based upon the above evidence of record, the Board finds that 
there is no basis for a grant of service connection for an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (1999) as 
the veteran's symptoms have been attributed to known clinical 
diagnoses.  As to the veteran's gastrointestinal complaints, 
the Board observes that she has received substantial medical 
care and that she has been diagnosed with several disorders, 
including irritable bowel syndrome, diverticulitis, hiatal 
hernia, and esophagitis.  Notably, one private physician 
commented that the veteran persisted in believing that her 
gastrointestinal disorders were caused by service in the 
Persian Gulf despite diagnostic testing which clearly 
identified the cause of her symptoms.  Moreover, the Board 
observes that the RO has previously granted the veteran 
service connection for diverticulitis and has assigned a 30 
percent disability evaluation.  Therefore, the veteran is 
already in receipt of compensation for her gastrointestinal 
disability.

Likewise, the veteran has received regular medical treatment 
for her headaches, diagnosed as migraines, and for her 
gynecological complaints, diagnosed as dysmenorrhea, enlarged 
uterus, and fibroids.  The veteran has claimed that her 
hysterectomy was due to an undiagnosed illness acquired in 
the Persian Gulf.  However, medical records clearly identify 
that the presence of a large uterine fibroid precipitated the 
hysterectomy.

The veteran has also undergone lengthy treatment for major 
depression and she has been diagnosed with other psychiatric 
disorders including anxiety disorder and inadequate 
personality.  Again, the veteran's symptoms have been clearly 
diagnosed as being attributable to known disorders.  The 
Board observes that the veteran has testified as to the 
presence of fatigue, memory loss, and difficulty with 
comprehension.  Although she has been diagnosed with chronic 
fatigue syndrome by one VA examiner, the Board observes that 
many other physicians, both VA and private, have observed 
that symptoms such as psychomotor slowing and confusion are 
most likely related to her psychiatric disabilities.  
Moreover, these physicians have opined that some of the 
veteran's physical complaints may be related to her 
psychiatric disability.  Therefore, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
complaints of fatigue, memory loss, and difficulty with 
comprehension are most likely symptoms of her major 
depression.

The veteran has testified to the presence of generalized 
joint pain; however, she has provided no objective 
indications of generalized joint pain.  Rather, the extensive 
medical evidence establishes that she has only sought 
treatment for pain of the neck, back, and shoulder.  The 
veteran, and the treating physicians, have attributed this 
pain to an injury which the veteran sustained after her 
return from the Persian Gulf.  Moreover, the veteran has been 
diagnosed with nerve injury, arthritis, and degenerative disc 
disease of the affected areas.

Additionally, in the absence of any competent medical 
findings that the veteran suffered from migraines, 
gynecological disorders, joint pain, or psychiatric disorders 
during active service, and in the absence of a medical 
opinion relating these disabilities to her period of active 
service, there is no basis for establishing service 
connection under the principles of direct service connection.  
See Combee v. Brown, 34 F.3d 1039 Fed. Cir. 1994); 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Finally, the claim of entitlement to service 
connection for fibromyalgia must be denied simply because the 
evidence of record contains no diagnosis of this disability.  
Although the veteran exhibits some of the symptomatology 
normally associated with this disease, her symptoms have been 
attributed to other known diagnoses.



ORDER

Service connection for an undiagnosed illness, manifested by 
joint pain, headaches, fatigue, depression, and 
gastrointestinal symptomatology is denied.

Service connection for uterine fibroids, dysmenorrhea, pelvic 
pain and a hysterectomy, to include as due to an undiagnosed 
illness, is denied.

Service connection for fibromyalgia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

